Citation Nr: 1733684	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  11-11 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Ahmad, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1969 to July 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In a March 2011 VA Form 9, the Veteran requested a hearing.  However, the Veteran withdrew the hearing request in a September 2015 statement.  Therefore, there is no outstanding hearing request.

During the pendency of the appeal, a June 2016 rating decision assigned a higher rating of 100 percent for PTSD, effective May 16, 2016.  That higher rating does not constitute a grant of full benefits sought on appeal for the entire appeal period, therefore, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The Board remanded the claim in January 2016 for further development.  In light of treatment records that have been obtained and associated with the record, performance of the requested examination, and the further adjudicatory actions taken by the RO, the Board finds that there has been substantial compliance with the prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141 (1999).

The claim for TDIU is remanded to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  Prior to September 19, 2008, PTSD symptoms resulted in occupational and social impairment with reduced reliability and productivity.  

2.  Resolving reasonable doubt in favor of the Veteran, between September 19, 2008 and March 18, 2015, PTSD symptoms have resulted in occupational and social impairment with deficiencies in most areas, but not total social impairment.

3.  Resolving reasonable doubt in favor of the Veteran, as of March 18, 2015, PTSD symptoms have resulted in total occupational and social impairment.


CONCLUSIONS OF LAW

1.  Prior to September 19, 2008, the criteria for a rating in excess of 50 percent for PTSD were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.130, Diagnostic Code 9434 (2016). 

2.  Between September 19, 2008, and March 18, 2015, the criteria for a rating of 70 percent, but not higher, for PTSD were met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9434 (2016).

3.  As of March 18, 2015, the criteria for a rating of 100 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9434 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file.  While the Board must provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed. Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notification requirements were met in correspondence to the Veteran dated in April 2009 and April 2010. 

VA has done everything reasonably possible to assist the Veteran with respect to the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  The service medical records have been associated with the claims file.  All identified and available treatment records have been secured, which includes VA examinations and VA and private health records.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  When VA provides an examination, that examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Veteran has been provided with multiple VA examinations, most recently in May 2016.  The examiners reviewed the claims file and past medical history, and made appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board concludes that the VA examination reports are adequate for the purpose of making a decision.  38 C.F.R. § 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further assistance is required to comply with the duty to assist.  Accordingly, the Board will proceed with a decision.

Increased Rating

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016). 

The determination of whether an increased rating is warranted is based on review of the entire evidence of record and the application of all pertinent regulations. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016). 

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Psychiatric disabilities are rated using the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2016).

A 30 percent rating is warranted for a mental disorder when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130 (2016).

A 50 percent rating is warranted for a mental disorder when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130 (2016).

A 70 percent rating is warranted for a mental disorder when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130 (2016).

A 100 percent rating is warranted for a mental disorder when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130 (2016).

The symptoms listed in the General Rating Formula are examples, not an exhaustive list, and it is not required to find the presence of all, most, or even some of the enumerated symptoms.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). When determining the appropriate rating to be assigned for a service-connected mental disorder, the focus is on how the frequency, severity, and duration of the symptoms affect the Veteran's occupational and social impairment, rather than on the presence or absence of particular symptoms listed in the schedular criteria.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013). 

Relevant to a rating of the level of impairment caused by mental disorders is the score on a Veteran's Global Assessment of Functioning (GAF) Scale.  That scale is found in the American Psychiatric Associations' Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) and indicates the examiner's opinion on the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  The assigned GAF scores increase or decrease as the Veteran's level of psychiatric impairment improves or declines.  A GAF score of 61 to 70 indicates some mild symptoms, or some difficulty in social, occupational, or school functioning. In such cases, however, the Veteran is generally functioning pretty well, with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates moderate symptoms, or moderate difficulty in social, occupational, or school functioning.  Richard v. Brown, 9 Vet. App. 266 (1996).

The nomenclature in DSM IV has been specifically adopted by VA in the rating of mental disorders.  38 C.F.R. § 4.125, 4.130 (2016).  While important in assessing the level of impairment caused by psychiatric illness, the GAF score is not dispositive of the level of impairment cause by such illness.  Rather, it is considered in light of all of the evidence of record.  Brambley v. Principi, 17 Vet. App. 20 (2003); Bowling v. Principi, 15 Vet. App. 1 (2001).

Effective March 19, 2015, VA revised the Schedule for Rating Disabilities with respect to the rating criteria for mental disorders.  The revisions replaced references in earlier editions of the DSM with revisions in the recently updated Fifth Edition (DSM-5).  Those revisions apply to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction (AOJ) on or after August 4, 2014.  Because this case was certified to the Board prior to August 4, 2014, the revised regulations do not apply.

The Veteran contends that the disability ratings assigned for PTSD prior to May 16, 2016 do not accurately compensate the severity of PTSD.  The present claim for an increased rating arises from service connection for PTSD that was originally granted in a September 2008 rating decision.  

In general, the effective date of an award of increased compensation shall be the earliest as of which it is factually ascertainable that an increase in disability had occurred, if an application is received within one year from that date.  Otherwise, the effective date will be the date of VA receipt of the claim for increase, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(2) (West 2014); 38 C.F.R. § 3.400(o) (2016); Harper v. Brown, 10 Vet. App. 125 (1997).

Unless otherwise provided, the effective date of an award of increased rating shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110(a) (West 2014) ; 38 C.F.R. § 3.400(o)(1) (2016).  The Board notes that the effective date of an award of increased compensation may, however, be established at the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the application for an increased rating is received within one year from that date.  38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2016).  In this case, the claim for increased rating for PTSD was received in April 2009.

In a June 2008 lay statement, the Veteran's wife stated the Veteran had a bad temper, and secluded himself.  She also reported that the Veteran did not sleep at night, and sat on the porch late at night with a loaded weapon.  The Veteran's wife also stated she witnessed the Veteran experience crying spells.

In a September 2008 VA examination, the Veteran reported symptoms including daily intrusive thoughts, difficulty with short term memory and concentration, sleep disturbances, nightmares, depressed mood, and crying spells.  The Veteran stated he avoided crowds, and was easily irritated by others.  Sometimes the Veteran became verbally aggressive toward others.  The Veteran reported he was not interested in relationships with others, and had difficulty being close to his wife and family.  The Veteran was also hypervigilant to unexpected noises, and experienced flashbacks.  At night, the Veteran reported he sat on the porch with weapons to avoid home invasion.  On examination, the Veteran was adequately dressed and groomed.  His speech was clear, coherent, and goal directed.  The examiner noted that the Veteran's short term memory and concentration were somewhat impaired.  The Veteran was moderately guarded, and tearful during the evaluation.  The Veteran denied suicidal or homicidal ideation.  The Veteran's affect was labile, and irritated.  The examiner diagnosed the Veteran was PTSD, and assigned a GAF score of 50.  The examiner stated the Veteran was experiencing a moderate to severe level of impairment in social and occupational functioning.  

In an April 2009 statement, the Veteran stated he had begun experiencing night sweats, and his temper had become worse.  The Veteran also stated he was in the process of retiring from his job because of the temper.

At a May 2009 VA examination, the Veteran reported symptoms including daily intrusive thoughts, difficulty with anger, irritability, and agitation, difficulty sleeping, daily flashbacks, nightmares, difficulty with socializing, difficulty being in large crowds, hypervigilance, and exaggerated startle response.  The Veteran stated he was planning to retire soon because of these symptoms.  The Veteran reported that he had discharged firearms at home when he was angry.  He stated that he sat on the porch at night with weapons.  The Veteran denied depression, but stated that he felt down at times.  On examination, the Veteran was alert and oriented to person, place, and time.  The Veteran's thought process was linear, and his history was adequate.  The Veteran denied hallucinations, and suicidal or homicidal ideations.  The Veteran's affect was mildly anxious.  The examiner diagnosed PTSD, and assigned a GAF score of 52.  The examiner noted that the Veteran continued to report symptoms consistent with a diagnosis of PTSD, and was demonstrating a moderate level of impairment in social and occupational functioning due to symptoms.  

In August 2009 medical records, the Veteran presented with symptoms including jumpiness, and nerves being on edge.  The Veteran was having difficulty thinking and concentrating, falling and staying asleep, and expressing loving feelings to those close to him.  The Veteran felt distant and cut off from others, and had lost interest in activities and events he used to enjoy.  The Veteran experienced increased anger, irritability, rage, flashbacks, nightmares, intrusive thoughts and images of Vietnam, emotional numbing, isolation, detachment, loss of interest, and anxiety reactions with periods of depression.  The Veteran was hyper alert with increased startle response.  A diagnosis of PTSD was noted, and the examiner stated the symptoms appeared throughout all aspects of the Veteran's life, and that the Veteran's social and industrial processes continued to suffer.  

In December 2009 medical records, the Veteran reported that he stayed to himself mostly, and that he did not like being around other people.  The Veteran stated he sometimes had thoughts of wanting to hurt others, but not himself.  The Veteran had thoughts of violence towards criminals and those who hurt the innocent.  The Veteran stated he had a short temper and became angry over little things.

At a June 2010 VA examination, the Veteran reported he did not feel that he was getting any better.  He stated that he was irritable on the job, and had conflicts with coworkers one to two times per week.  Due to that, the Veteran began to keep to himself.  The Veteran also reported that he had concentration problems, and sometimes forgot job tasks.  The Veteran experienced nightmares.  The Veteran stated that his relationship with his current wife was fair, but that they did not spend a lot of time together because he was irritable and withdrawn.  The Veteran reported he only had two casual friends, one of which he saw weekly.  The Veteran liked to go fishing three to four times a week, read, and attend church on Sundays.  On examination, the Veteran was alert, oriented, and attentive.  His speech was regular in rate and rhythm.  The Veteran's mood was dysphoric, and his affect was constricted.  The Veteran's memory and concentration were impaired.  The Veteran did not report any hallucinations, or suicidal or homicidal ideations.  The examiner diagnosed PTSD, and assigned a GAF of 53.  The examiner stated the Veteran was exhibiting moderate to considerable symptoms of PTSD, including intrusive thoughts of combat, nightmares every few months, flashbacks once a week, avoidance, emotional detachment from others, loss of interest in activities, sleep disturbances, and problems with irritability.  The Veteran had an exaggerated startle response to loud noises, and unexpected approaches, and reported reacting to seeing Asians.  The examiner opined that these symptoms caused moderate to considerable impairment to social functioning and ability to maintain employment.  

In a February 2011 statement, the Veteran reported his PTSD was getting worse.  The Veteran stated he was getting agitated quickly, and got mad over any little thing.  The Veteran also reported that he and his wife were having serious issues because of his temper, and that his children began to isolate themselves from him because of his anger.  The Veteran stated his job was getting very stressful because he no longer wanted to be around people, and that he just wanted to be left alone.

At a January 2012 VA examination, the Veteran reported symptoms including depressed mood, anxiety, suspiciousness, impairment of short and long term memory, flattened affect, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, and impaired impulse control, such as unprovoked irritability with periods of violence.  The Veteran also reported experiencing recurrent or distressing recollections of traumatic events from the military, including images, thoughts, perceptions, dreams, and flashbacks.  The Veteran engaged in persistent avoidance, including efforts to avoid thoughts, feelings, or conversations associated with the traumatic events, avoiding activities, places, or people that aroused recollection, markedly diminished interest or participation in significant activities, and feelings of detachment or estrangement from others.  The Veteran also experienced increased arousal symptoms, including irritability or outbursts of anger, hypervigilance, and exaggerated startle response.  The duration of these symptoms was more than one month.  The examiner diagnosed PTSD, and assigned a GAF of 45.  The examiner opined that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood.

At a March 2015 VA examination, the Veteran reported that he had separated from his wife within the prior month.  The Veteran reported symptoms, including depressed mood, anxiety, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work.  The Veteran experienced intrusion symptoms, including recurrent, involuntary, and intrusive distressing memories and dreams of traumatic events from the military.  The Veteran engaged in avoidance, such as avoidance of or efforts to avoid distressing memories, thoughts, or feelings about the traumatic events.  The Veteran had negative alterations in cognition and mood associated with the traumatic events in the form of markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others, and persistent inability to experience positive emotions, such as happiness, satisfaction, or loving feelings.  The Veteran also experienced marked alterations in arousal and reactivity associated with the traumatic events, including irritable behavior and angry outbursts, exaggerated startle response, problems with concentration, and sleep disturbances.  The duration of the symptoms was more than one month.  On examination, the Veteran was adequately dressed and groomed, had coherent and goal directed speech and thought process, and showed no evidence of a perceptual or thought disturbance.  The examiner diagnosed PTSD, and opined that the symptoms of PTSD caused clinically significant distress or impairment in social and occupational functioning, with reduced reliability and productivity.  

At a May 2016 VA examination, the Veteran's symptoms included depressed mood, anxiety, suspiciousness, panic attacks that occurred weekly or less often, chronic sleep impairment, mild memory loss, flattened affect, difficultly understanding complex commands, impaired abstract thinking, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, obsessional rituals which interfere with routine activities, impaired impulse control, such as unprovoked irritability with periods of violence, spatial disorientation, persistent delusions or hallucinations, and disorientation to time or place.  The Veteran experienced intrusion symptoms, such as recurrent, involuntary, and intrusive distressing memories or dreams, dissociative reactions, intense or prolonged psychological distress and marked physiological reactions to cues that symbolize or resemble some aspect of the traumatic event.  The Veteran engaged in avoidance behavior, such as avoidance of or efforts to avoid distressing memories, thoughts, or feelings.  The Veteran experienced negative alterations in cognition and mood, such as persistent and exaggerated negative beliefs or expectations about himself, others, or the world, persistent, markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others, and persistent inability to experience positive emotions, such as happiness, satisfaction, or loving feelings.  The Veteran also experienced marked alterations in arousal and reactivity, such as irritable behavior and angry outburst, hypervigilance, exaggerated startle response, problems with concentration, and sleep disturbance.  On examination, the Veteran was calm, and cooperative.  The Veteran had a flat affect, and was guarded.  The Veteran reported that his anger issues had not resolved, and that his anger inhibited him from interacting with people at work, home, and the community.  Because his symptoms had worsened, the Veteran reported that it was more difficult to work, and that he was unsure how long he could continue to be exposed to conditions at work.  The examiner diagnosed PTSD, and opined that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family, judgment, thinking, and mood.  

Based upon the outpatient treatment records, and the VA examination reports, the Board finds that the criteria for a 70 percent rating for PTSD have been more nearly approximated as of September 19, 2008, as the Veteran is shown to have had deficiencies in most areas due to psychiatric symptoms at that time. 

The Board finds that the evidence prior to September 19, 2008, does not support the assignment of a rating greater than 50 percent.  The evidence prior to that date does not show deficiencies in most areas due to PTSD.  The evidence shows that the Veteran maintained employment and social relationships.

In considering whether the Veteran is entitled to a higher rating, the Board has carefully considered the contentions and assertions that psychiatric disability is of such severity so as to warrant a 100 percent schedular rating for the entire appeal period.  In making a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which are found to be persuasive or unpersuasive, and provide the reasons for the rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran is competent to report symptoms, such as irritability, nightmares, and flashbacks, because that requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Board finds that the objective evidence does not demonstrate symptoms that more nearly approximate a higher rating under the General Rating Formula for Mental Disorders until March 18, 2015.  The Board finds that total occupational and social impairment is not shown prior to March 18, 2015, as the Veteran is shown to have maintained relationships with his wife and two casual friends, which precludes a finding of total social impairment.  Therefore, as both total occupation and social impairment is required for a 100 percent schedular rating, the Board finds that a 100 percent schedular rating is not warranted prior to March 18, 2015.

At the March 18, 2015 VA examination, the Veteran reported that he and his wife had separated, and he did not indicate he had maintained any friendships.  As the evidence of record indicates the Veteran was no longer able to maintain relationships at this time, the Board finds the Veteran experienced total social and occupational impairment as of March 18, 2015.

Accordingly, the Board finds that the evidence supports the assignment of a 70 percent rating for PTSD from September 19, 2008, to March 18, 2015.  However, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 70 percent for PTSD during that time.  The Board also finds that the evidence supports the assignment of a 100 percent rating for PTSD as of March 18, 2015, but not earlier.  All reasonable doubt has been resolved in favor of the Veteran in assigning those ratings.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).  


ORDER

Entitlement to a rating for PTSD greater than 50 percent, prior to September 19, 2008, is denied.

Entitlement to a 70 percent rating for PTSD as of September 19, 2008, but not earlier, is granted.

Entitlement to a 100 percent rating for PTSD as of March 18, 2015, but not earlier, is granted.




REMAND

The Board finds that the claim for TDIU must be remanded.  The Board decision above has assigned increased ratings for PTSD.  The TDIU claim remains pending.  The Board finds that the claim must be reconsidered based on the increased ratings assigned.

Accordingly, the case is remanded for the following action:

Readjudicate the claim for TDIU.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


